Exhibit 10.2
ASSIGNMENT AND ASSUMPTION AGREEMENT


This Assignment and Assumption Agreement (this “Agreement”) is made effective as
of September 2, 2009 (the “Effective Date”), between EFS Haynesville, LLC, a
Delaware limited liability company (“Assignor”), and Regency Haynesville
Intrastate Gas LLC, a Delaware limited liability company (“Assignee”).  Assignor
and Assignee are referred to in this Agreement individually as a “Party” and
collectively as the “Parties”.
 
RECITALS
 
WHEREAS, each of Assignor and Assignee are general partners of RIGS Haynesville
Partnership Co., a Delaware general partnership (the “Partnership”) and are
parties to that certain Amended and Restated General Partnership Agreement of
the Partnership dated as of March 17, 2009 (the “Partnership Agreement”); and
 
WHEREAS, Assignor desires to sell and transfer to Assignee, and Assignee desires
to purchase from Assignor, 52,650 GP Units owned by Assignor (such 52,650 GP
Units, the “Purchased Units”) in accordance with the terms and conditions of
this Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Parties agree as follows:
 
1.  
Defined Terms.  Capitalized terms used but not defined in this Agreement shall
have the meanings given to such terms in the Partnership Agreement.

 
2.  
Assignment. Assignor hereby transfers, assigns, conveys and delivers to
Assignee, effective as of the time Assignor actually receives the Purchase Price
in accordance with Section 4 below, all of Assignor’s right, title and interest
in and to the Purchased Units.  After taking into account such assignment of the
Purchased Units to Assignee, Assignor retains and owns 73,850 GP Units (the
“Retained Units”).

 
3.  
Assumption.  Assignee hereby agrees to assume and fully perform (and protect,
defend and indemnify Assignor from and against) all obligations and liabilities
arising out of or related to the Purchased Units under the Partnership Agreement
on and after the Effective Date.

 
4.  
Purchase Price.  Simultaneously with the execution and delivery of this
Agreement, Assignee shall pay to Assignor an amount equal to $63,000,000 (the
“Purchase Price”) in exchange for the Purchased Units.  The Purchase Price shall
be paid to Assignor in immediately available funds pursuant to the wire
instructions set forth on Exhibit A attached hereto.

 
5.  
GP Unit Certificates.  Promptly following the execution and delivery of this
Agreement and Assignor’s receipt of the Purchase Price in accordance with
Section 4, each Party shall instruct the Partnership to (a) issue to Assignee a
GP Unit certificate evidencing Assignee as the holder of the Purchased Units and
(b) issue to Assignor a new GP Unit certificate evidencing Assignor as the
holder of the Retained Units.  Assignor agrees to surrender to the Partnership
its GP Unit certificate representing 126,500 GP Units against delivery to
Assignor of a GP Unit certificate (issued to and in the name of Assignor and
representing the Retained Units) properly executed and delivered by the
Partnership.

 
6.  
Representations and Warranties.

 
(a)  
Representations and Warranties of Each Party.  Each Party hereby represents and
warrants to other Party as follows as of the Effective Date:

 
(i)  
Organization; Existence and Good Standing.  Such Party is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware and has all requisite power and authority to own, lease
and operate the properties and assets it currently owns, leases and operates and
to carry on its business as such business is currently conducted.

 
(ii)  
Authority; Enforceability.  Such Party has the full limited liability company
power and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby.  The execution and delivery of this Agreement
by such Party and the consummation of the transactions contemplated hereby, have
been duly and validly authorized by such Party and no other limited liability
company proceedings on the part of such Party are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby.  This Agreement
is duly executed and delivered by such Party and, assuming the due
authorization, execution and delivery by the other Party, this Agreement is the
valid and binding agreement of such Party, and is enforceable against such Party
in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar Laws relating to or affecting creditors’ rights generally
and by general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at law).

 
(iii)  
No Violation; Consents and Approvals.  The execution, delivery and performance
of this Agreement by such Party and the consummation by such Party of the
transactions contemplated hereby do not (A) conflict with or violate any
organizational document of such Party; (B) constitute a default (or an event
that with notice or lapse of time or both would give rise to a default) under,
or give rise to any right of termination, cancellation, amendment or
acceleration (with or without notice, lapse of time or both) under any of the
terms, conditions or provisions of any contract, note, bond, mortgage,
indenture, license, agreement or other instrument or obligation to which such
Party is a party or by which any of its assets is bound, except to the extent
that such default, termination, amendment, acceleration or cancellation right
would not reasonably be expected to have a material adverse effect on the
ability of such Party to perform its obligations under this Agreement; or (iii)
violate or breach any Law applicable to such Party.  No declaration, filing or
registration with, or notice to, or authorization, consent or approval of, any
Governmental Authority is necessary for the consummation by such Party of the
transactions contemplated by this Agreement.

 
(iv)  
HSR.  Such Party is not required to make any filing under the HSR Act in
connection with the transactions contemplated by this Agreement.

 
(b)  
Additional Representations and Warranties of Assignor.  Assignor hereby
represents and warrants to Assignee that, as of immediately prior to the
execution and delivery of this Agreement, (i) Assignor owned the Purchased
Units, free and clear of any liens or encumbrances arising by, through or under
Assignor but not otherwise, except (A) any liens or encumbrances imposed or
created under the Partnership Agreement and (B) any restrictions under any
applicable Law (including any applicable securities Law), and (ii) except as set
forth in the Partnership Agreement, Assignor is not party to any (A) option,
warrant, purchase right or other contract or commitment (other than this
Agreement) that would require Assignor to sell, transfer or otherwise dispose of
the Purchased Units, or (B) any voting trust, proxy or other agreement or
understanding with respect to the voting of the Purchased Units.

 
(c)  
Additional Representations and Warranties of Assignee.  Without limiting the
generality of any other representation or warranty of Assignee set forth in this
Agreement, Assignee hereby represents and warrants to Assignor that (i) this
Agreement and the transactions contemplated hereby have been duly and validly
approved by the conflicts committee (composed of independent directors) of
Regency Energy Partners LP, and (ii) Assignee is capable of fully evaluating
(including as a result of an affiliate of Assignee serving as operator of the
Partnership’s business and assets) and Assignee has fully evaluated the
business, assets, operations and liabilities of the Partnership in connection
with Assignee’s election to purchase the Purchased Units hereunder and Assignee
has not in any respect relied on Assignor, directly or indirectly, in connection
with such evaluation and election by Assignee.

 
7.  
Disclaimer of Additional Representations and Warranties.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY IN THIS AGREEMENT, ASSIGNEE ACKNOWLEDGES AND AGREES
THAT, EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES OF ASSIGNOR SET FORTH IN
SECTION 6, (a) ASSIGNEE IS ACQUIRING THE PURCHASED UNITS “AS IS, WHERE IS, WITH
ALL FAULTS” AND (b) ASSIGNOR EXPRESSLY DISCLAIMS ANY REPRESENTATIONS OR
WARRANTIES OF ANY KIND OR NATURE, EXPRESS OR IMPLIED, AS TO THE CONDITION, VALUE
OR QUALITY OF THE PURCHASED UNITS AND THE ASSETS OR THE PROSPECTS (FINANCIAL OR
OTHERWISE), RISKS AND OTHER INCIDENTS OF THE PARTNERSHIP.

 
8.  
Partnership Agreement Matters.

 
(a)  
To the extent required under the Partnership Agreement, Assignee hereby agrees
to execute and deliver to Assignor an Adoption Agreement promptly upon request
by Assignor or the Partnership.

 
(b)  
Each Party hereby acknowledges and agrees that the Partnership, with the
approval of the Management Committee, has waived the requirement set forth in
Section 6(b) of Exhibit D of the Partnership Agreement with respect to the
transfer of the Purchased Units pursuant to this Agreement.

 
(c)  
Promptly following the execution and delivery of this Agreement, the Parties
shall cause the Management Committee to amend Schedule 1 to the Partnership
Agreement to reflect the transfer of the Purchased Units to Assignee pursuant to
this Agreement and the retention by Assignor of the Retained Units.

 
(d)  
After the Effective Date, from or with respect to the proceeds of any
distributions received or receivable by Assignee from the Partnership pursuant
to Section 6.1 of the Partnership Agreement, Assignee shall promptly pay (or
shall cause the Partnership to distribute) to Assignor the portion of such
distributions attributable to the Purchased Units until Assignor has received
hereunder an aggregate amount equal to Assignee’s pro-rata share of the
Available Cash attributable to the Purchased Units as of the end of the calendar
quarter which includes the Effective Date (which pro-rata share shall be based
on the ratio of (i) the total number of days commencing on the first date of
such calendar quarter and ending on the Effective Date to (ii) the total number
of days in such calendar quarter); provided, that for such purposes Available
Cash shall be determined by reference to the lesser of (x) the reserves proposed
by Assignee and Assignor in good faith to the Management Committee in the
determination of Available Cash as of the end of such calendar quarter, or (y)
the reserves determined by the Management Committee to be applicable in the
determination of Available Cash as of the end of such calendar quarter.

 
9.  
Miscellaneous.

 
(a)  
Binding Effect.  This Agreement will be binding upon, and will inure to the
benefit of, the Parties and their respective successors, permitted assigns and
legal representatives.

 
(b)  
No Third Party Rights.  The provisions of this Agreement are intended to bind
the Parties as to each other and are not intended to and do not create rights in
any other Person or confer upon any other Person any benefits, rights or
remedies and no Person is or is intended to be a third party beneficiary of any
of the provisions of this Agreement.

 
(c)  
Applicable Law.  THIS AGREEMENT IS GOVERNED BY AND SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE, EXCLUDING ANY CONFLICT-OF-LAWS
RULE OR PRINCIPLE THAT MIGHT REFER THE GOVERNANCE OR THE CONSTRUCTION OF THIS
AGREEMENT TO THE LAW OF ANOTHER JURISDICTION.  A PARTY MAY BRING AN ACTION
ARISING UNDER OR RELATING TO THIS AGREEMENT, IF AT ALL, ONLY IN A FEDERAL OR
STATE COURT OF COMPETENT JURISDICTION IN WILMINGTON, DELAWARE.  EACH PARTY
HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON-CONVENIENCE, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF SUCH
ACTION OR PROCEEDING IN ANY SUCH RESPECTIVE JURISDICTION.

 
(d)  
Severability.  If any provision of this Agreement or the application of any such
provision to any Person or circumstance shall be declared by any court of
competent jurisdiction to be invalid, illegal, void or unenforceable in any
respect, all other provisions of this Agreement, or the application of such
provision to Persons or circumstances other than those as to which it has been
held invalid, illegal, void or unenforceable, shall nevertheless remain in full
force and effect and will in no way be affected, impaired or invalidated
thereby.  Upon such determination that any provision, or the application of any
such provision, is invalid, illegal, void or unenforceable, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible to the fullest extent permitted by
applicable Law in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the greatest extent possible.

 
(e)  
Amendment or Modification.  This Agreement may be amended, modified or
supplemented from time to time only by a written agreement executed by both
Parties.

 
(f)  
Assignment.  No Party shall have the right to assign its obligations under this
Agreement without the prior written consent of the other Party.

 
(g)  
Counterparts.  This Agreement may be executed in any number of counterparts with
the same effect as if both Parties had signed the same document.  All
counterparts shall be construed together and shall constitute one and the same
instrument.  Execution and delivery of this Agreement by exchange of facsimile
or other electronically transmitted counterparts bearing the signature of a
Party shall be equally as effective as delivery of a manually executed
counterpart by such Party.

 
(h)  
No Recourse.  For the avoidance of doubt, the provisions of this Agreement shall
not give rise to any right of recourse against any directors, members, managers,
stockholders, owners, officers, partners, employees, agents, consultants,
attorneys or representatives of any Party.

 
(i)  
Entire Agreement; Supersedure.  This Agreement supersedes all previous
understandings or agreements between the Parties, whether oral or written, with
respect to the subject matter hereof other than the Partnership Agreement.  This
Agreement contains the entire understanding of the Parties with respect to the
subject matter hereof.  No understanding, representation, promise or agreement,
whether oral or written, is intended to be or shall be included in or form part
of this Agreement unless it is contained in a written amendment hereto executed
by the Parties after the Effective Date.

 
(j)  
Further Assurances.  In connection with this Agreement and the transactions
contemplated hereby, each Party shall execute and deliver any additional
documents and instruments and perform any additional acts that may be necessary
or appropriate to effectuate and perform the provisions of this Agreement and
those transactions.

 
(k)  
Reliance on Counsel.  Each Party agrees that it has been represented by
independent counsel of its choice during the negotiation and execution of this
Agreement, and that it has executed the same upon the advice of such independent
counsel.  Each Party and its counsel cooperated in the drafting and preparation
of this Agreement and the documents referred to herein, and any and all drafts
relating thereto shall be deemed the work product of the Parties and may not be
construed against any Party by reason of its preparation.  Therefore, the
Parties waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the Party drafting such agreement or document.

 
(l)  
Headings; References; Interpretation.  In this Agreement, unless a clear
contrary intention appears (i) the singular includes the plural and vice versa;
(ii) reference to a Person includes such Person’s successors and assigns but, in
the case of a Party, only if such successors and assigns are permitted by this
Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity; (iii) reference to any agreement (including this
Agreement), document or instrument means such agreement, document, or instrument
as amended or modified and in effect from time to time in accordance with the
terms thereof and, if applicable, the terms of this Agreement; (iv) reference to
any Section means such Section of this Agreement; (v) “hereunder”, “hereof”,
“hereto” and words of similar import are references to this Agreement as a whole
and not to any particular provision hereof; (vi) the word “or” is not exclusive,
and the word “including” (in its various forms) means including without
limitation and (vii) all references to money refer to the lawful currency of the
United States.  Section titles and headings in this Agreement are inserted for
convenience of reference only and are not intended to be a part of, or to affect
the meaning or interpretation of, this Agreement.

 


 
Signature Page Follows
 
IN WITNESS WHEREOF, Assignor and Assignee have caused this Agreement to be duly
executed as of the Effective Date.
 


 


 
ASSIGNOR:
 
EFS HAYNESVILLE, LLC




By:  EFS Equity Holdings, LLC, its Managing Member


By:  Aircraft Services Corporation, its Managing Member




By:                                                        
Name:                                                        
Title:                                                        
 


 
ASSIGNEE:
 
REGENCY HAYNESVILLE INTRASTATE GAS LLC
 
By:  Regency Gas Services LP, its sole member
 
By:  Regency OLP GP LLC, its general partner
 


By:                                                                  
Name:                                                                  
Title:                                                                  
 


 


 
 

